Citation Nr: 0112714	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left finger 
disorder.

3. Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the benefits sought on appeal.

The veteran gave testimony in support of his claim at a 
personal hearing held at the RO in September 1998.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In part, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the present case, the record reveals that in March 1998, 
the National Personnel Records Center (NPRC) advised the RO 
that the veteran's service medical records were likely 
destroyed in the 1973 fire at the NPRC in St. Louis, 
Missouri.  When service medical records are presumed 
destroyed, VA has a heightened duty to assist the veteran in 
developing the facts pertinent to his or her claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  It does not 
appear that the RO has undertaken any additional action to 
attempt to obtain alternative service medical records in this 
case.  Specifically, it does not appear that the RO attempted 
to contact the veteran to obtain additional information 
regarding the veteran's service in order to request Office of 
Surgeon General (OSG) records, morning reports and sick-call 
reports.  The Board concludes that an attempt to obtain such 
alternative service medical records is warranted.

Additionally, the veteran has indicated that he underwent 
surgery for his hernia disorder at Hutcheson Medical Center 
in Fort Oglethorpe, Georgia, in November 1983.  However, 
Hutcheson Medical Center apparently sent records pertaining 
to another individual to the RO.  Thus, another attempt to 
obtain the veteran's records from Hutcheson Medical Center is 
necessary.  The veteran also indicated that he was treated by 
Jack Allen, M.D., from 1963 to 1964, and that Dr. Allen moved 
his practice from Summerville, Georgia, to Athens, Georgia.  
An attempt to obtain relevant treatment records from Athens, 
Georgia, is warranted.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Additionally, in order to make certain that all records are 
on file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Finally, the Board notes that the veteran was afforded a VA 
examination in January 1998.  However, as this examination is 
somewhat dated and does not address the question of the 
relationship, if any, between the disabilities at issue and 
service, further examination is warranted under the new law 
discussed above.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for a right knee 
disorder, a left finger disorder and a 
right inguinal hernia, not already 
associated with the claims file.  
Specifically, after securing the 
necessary release, the RO should obtain 
medical records, including November 1983 
records from Hutcheson Medical Center and 
medical records from Dr. Allen in Athens, 
Georgia, dating from 1963 to 1964.  The 
veteran's assistance in obtaining 
pertinent records should be solicited as 
needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO should make another attempt to 
secure any available service medical 
records to include morning reports and 
sick-call reports, and records from the 
OSG through official channels for the 
veteran's period of service.  Efforts to 
obtain any outstanding records should be 
documented in the claims file and if 
requested records are unavailable, the RO 
should attempt to obtain a written 
statement from the responding agency 
indicating that such records are not 
available, and the reasons why they are 
not available.

3.  The veteran should then be scheduled 
for an appropriate VA examination(s) in 
order to determine the nature and 
severity of his right knee disorder, left 
finger disorder and a right inguinal 
hernia.  The claims file must be made 
available to the examiner(s) in 
conjunctions with the examinations.  
After reviewing the records and examining 
the veteran, the examiner(s) should 
express opinions as to the following 
questions:

(a)  What is the nature of the veteran's 
right knee disorder, left finger disorder 
and a right inguinal hernia?

(b)  What is the apparent/likely etiology 
of any disorder found?

(c)  The examiner is requested to 
specifically address the relationship, if 
any, between any incident of the 
veteran's military service and any 
current right knee disorder, left finger 
disorder and a right inguinal hernia.

(d)  Does the record establish that the 
veteran's currently-diagnosed disorders, 
if shown, at least as likely as not were 
incurred in or aggravated by military 
service?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



